DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the elevator safety gear attached to the counterweight of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 18-19, “wherein the at least one electric coil is positioned to overlap the stationary permanent magnet” is vague and indefinite. Does the electric coil overlap the stationary permanent magnet vertically, horizontally, radially, or overlap in another direction?

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170129741 A (Hu et al.) in view of US 5434549 A (Hirabayashi et al.).
	Regarding claim 1, Hu et al. teach:

	an engagement element (contact surface 56, figure 14), which is movable between an engaged position in which it engages with the guide member (14) of the elevator system and a disengaged position in which it does not engage with the guide member (14) of the elevator system (see non-braking (disengaged) position in figure 13 and braking (engaged) position in figure 14); 

    PNG
    media_image1.png
    518
    377
    media_image1.png
    Greyscale

Figure 14 of US 20170129741 A1
	Hu et al. do not teach:

	However, Harabayashi et al. teach:
An actuator comprising:
	at least two permanent magnets (permanent magnets 5A and 5B and annular permanent magnets 25, figure 29) arranged in a configuration generating a repulsive force (“The return annular permanent magnets 25 have, on the surfaces confronting the magnet moving body 3, magnetic poles that generate repulsive force relative to the magnetic poles on the outer ends of the permanent magnets 5A, 5B,” col. 18, ll. 39-43) between the at least two permanent magnets (5A, 5B, 25) and urging the engagement element (end of shaft 8, figure 29) towards the engaged position (engaged position is when magnet moving body 3 is centered as shown in figure 29) wherein one of the at least two permanent magnets is a stationary permanent magnet (annular permanent magnet 25, right side of figure 29 is stationary) and the other of the at least two permanent magnets is movable relative to the stationary permanent magnet (5A, 5B are movable relative to 25); and 
	at least one electric coil (coils 2A, 2B, and 2C, figure 29) configured for generating an electro-magnetic force urging the engagement element (8) towards the disengaged position and/or for holding the engagement element (8) in the disengaged position (when magnet moving body 3 is in the leftmost position relative to cylindrical yoke 1, position not shown) , when an electric current is flowing through 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the actuator taught by Hirabayashi et al. with the braking device of Hu et al. to facilitate emergency braking in case of a loss of power. The actuator of Hu et al. is configured to enable braking when the electromagnetic component is supplied with current, not when the current is absent. 

    PNG
    media_image2.png
    282
    462
    media_image2.png
    Greyscale

Image 1, Figure 29 of US 5434549 A, annotated by Examiner
	Regarding claim 2, Hirabayashi et al. further teach:
wherein the electromagnetic force generated by the at least one electric coil (2A, 2B, 2C) is an attractive electromagnetic force attracting the engagement element (8) towards the at least one electric coil (when current is supplied to the coils 2A, 2B, and 2C, to move magnet moving body 3 to the disengaged position, the right end of shaft 8 moves to the left, toward the coils). 
	Regarding claim 3, Hirabayashi et al. further teach:

	Regarding claim 4, Hirabayashi et al. further teaches:
wherein the electric coils (2A, 2B, 2C) are arranged coaxially with each other (see figure 29, coils are arranged coaxially with each other).  
	Regarding claim 5, Hirabayashi et al. further teach:
wherein the at least two permanent magnets (5A, 5B, 25) include at least one permanent magnet (5A) arranged so that an axis (axis at center of shaft 8) extending between the poles (N and S of 5A) of said permanent magnet is oriented parallel to the moving direction of the engagement element (right end of shaft 8).  
	Regarding claim 6, Hirabayashi et al. further teach:
wherein said at least one permanent magnet (5A) is arranged within the at least one electric coil (2A, 2B, 2C), wherein the axis of said at least one permanent magnet (5A) in particular is oriented parallel to, in particular coaxially with, an axis of the coil (permanent magnet 5A is arranged within and coaxially with the coils 2B and 2C).  
	Regarding claim 8, Hirabayashi et al. further teach:
comprising a stationary element or yoke (sleeve 4, figure 29)  housing the at least one electric coil (coils 2A, 2B, and 2C are within sleeve 4, figure 29) and supporting, or being formed integrally with, at least one of the permanent magnets (guide sleeve 4 support magnets 5A, 5B).  
claim 9, Hirabayashi et al. further teach:
comprising a movable element (magnet moving body 3, figure 29) or yoke supporting or being formed integrally with the engagement element (shaft 8 is connected to magnet moving body 3) and supporting or being formed integrally with at least one of the permanent magnets (permanent magnets 5A, 5B are part of moving magnet body 3).  
	Regarding claim 10, Hirabayashi et al. further teach:
wherein at least one of the elements (moving body 3) or yokes has a circular cross-section, in particular in a plane extending perpendicularly to a moving direction of the engagement element (moving body 3 includes cylindrical permanent magnets 5A, 5B, and cylindrical magnetic substance 6, and has a circular cross-section in a plane perpendicular to the moving direction of shaft 8).  
	Regarding claim 11, Hirabayashi et al. further teach:
wherein at least one of the elements or yokes (sleeve 4, moving body 3) has a cavity or groove configured for accommodating the at least one electric coil and/or at least one of the permanent magnets (moving body 3 has cavities between plates 27A, 27B, and magnetic substance 6 to accommodate permanent magnets 5A, 5B).  
	Regarding claim 12, Hirabayashi et al. further teach:
wherein at least one of the permanent magnets (25) has the shape of a ring or a doughnut (annular permanent magnets 25 are ring-shaped).  
	Regarding claim 13, the combination of Hu et al. and Hirabayashi et al. further teaches:
Elevator safety gear (brake member assembly 10, figure 14, Hu et al.), comprising: 
	an actuation mechanism (actuation mechanism taught by Hirabayashi et al., figure 29) according to claim 1;
	a braking device (brake member 18, figure 15, Hu et al.) configured for braking the elevator car by engaging with a guide member (14) of an elevator system; and 

	wherein the actuation mechanism (shown in figure 29, Hirabayashi et al.) is mechanically coupled with the braking device (see figure 15, Hu et al.) allowing the actuation mechanism to trigger the braking device by engaging the engagement element (end of shaft 8, Hirabayashi et al.) with a guide member (guide rail 14, figure 2, Hu et al.) of the elevator system. In the combination taught by Hu et al. and Hirabayashi et al., when the actuation mechanism taught by Hirabayashi et al. is in the engaged state, the end of shaft 8 would engage with the guide rail and trigger the braking device of Hu et al.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170129741 A (Hu et al.) in view of US 5434549 A (Hirabayashi et al.), and further in view of JP 2001320868 A (Kawaguchi et al.).
	Regarding claim 7, the combination of Hu et al. and Hirabayashi et al. teaches:
the actuation mechanism according to claim 1. 
	Hu et al. and Hirabayashi et al. do not teach:
wherein the at least two permanent magnets include at least one permanent magnet arranged in a configuration in which an axis extending between the poles of said permanent magnet is oriented transversely or orthogonally to a moving direction of the engagement element.  
However, Kawaguchi et al. teach:
An actuator for use in elevator brakes,
	wherein the at least two permanent magnets (permanent magnets 12a-12m, figure 2) include at least one permanent magnet (12a, 12c, 12e, 12g, 12i, 12k, 12m) arranged in a configuration in which an axis extending between the poles of said permanent magnet is oriented transversely or orthogonally to a moving direction of the engagement element (first member 10 moves in the left and right directions as shown in figures 2 and 3, the axis between the poles of the magnets 12a, 12c, 12e, 12g, 12i, 12k, 12m are oriented orthogonally to the moving direction of member 10). 
.
	
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20170129741 A (Hu et al.) in view of US 5434549 A (Hirabayashi et al.), and further in view of US 20180186603 A1 (Virta et al.).
	Regarding claim 14, the combination of Hu et al. and Hirabayashi et al. teaches:
Elevator system (hoisting system, paragraph [0002], Hu et al.), comprising: 
	at least one elevator safety gear (brake member assembly 10, Hu et al.) according to claim 13;
	the elevator car (hoisted structure, paragraph [0002], Hu et al.) configured for moving along at least one guide member (guide rail 14, figure 2, Hu et al.) extending along a hoistway (it is implicit that the elevator car of Hu et al. travels in a hoistway).
	Hu et al. and Hirabayashi et al. do not teach:
	wherein the elevator safety gear is attached to the counterweight for braking the movement of the at least one elevator car.
	However, Virta et al. teach:
An elevator system with an elevator safety gear (safety gear 4, figure 1),
	wherein the elevator safety gear (safety gear 4, figure 1) is attached to the counterweight (counterweight 3, figure 1) for braking the movement of the at least one elevator car (elevator car 2, figure 1).
.

Response to Arguments
	Applicant's arguments filed August 13, 2021 have been fully considered but they are not persuasive. On page 6, paragraph 2 of the Remarks Applicant clarifies the intent of claim 14 that the safety gear is mounted to the counterweight. The rejection of claim 14 has been modified based on the clarification. 
	On page 6, paragraph 4 of the Remarks Applicant argues that Hu et al. and Hirabayashi et al. fail to teach or suggest every element of amended claim 1. Examiner respectfully disagrees. Page 6, paragraph 5 Applicant cites the limitation of amended claim 1, “wherein one of the at least two permanent magnets is a stationary permanent magnet and the other of the at least two permanent magnets is movable relative to the stationary permanent magnet.” Examiner maintains that the reference Hirabayashi et al. teaches a stationary permanent magnet (25) and a permanent magnet movable relative to the stationary permanent magnet (5A) as outlined above. 
	On page 7 of the Remarks, Applicant argues that Hirayabashi et al. does not teach the limitation, “wherein the at least one electric coil is positioned to overlap the stationary permanent magnet,” as recited in amended claim 1. Examiner respectfully disagrees. As can be seen in the annotated figure above, the right end of coil 2C overlaps vertically with the left end of annular permanent magnet 25 on 
	At the bottom of page 7 of the Remarks, Applicant argues that the dependent claims are patentable due to their dependency on claim 1. As claim 1 stands rejected over Hu et al. and Hirabayashi et al. this argument is rendered moot. 

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6147422 A, cited by the Examiner in the non-final rejection of May 14, 2021, shows an actuator with opposing permanent magnets, one stationary and one movable, and an electric coil radially overlapping the permanent magnets. WO 2017001052 A2 is cited to show an actuator with movable and stationary permanent magnets and at least one electric coil radially overlapping the permanent magnets. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        


/M.M.L./Examiner, Art Unit 3654